Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2019

                                      No. 04-19-00532-CV

                     IN THE INTEREST OF N.J.L., J.B.L., AND I.J.L.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013EM504476
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        Appellant J.M.L. has filed a statement of inability to afford payment of court costs. We
order J.M.L. may proceed in this court without payment of costs. See TEX. R. APP. P. 20.1(a), (c).




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court